--------------------------------------------------------------------------------

Exhibit 10.2
 
Release Agreement


This Release Agreement (the “Agreement”), by and between Internap Corporation
(the “Company”) and Robert Dennerlein (“You” or “Your”) (the Company and You
collectively referred to as the “Parties”) is entered into and effective as of
June 11, 2018 (the “Effective Date”).


1.          Separation Date.  The Parties acknowledge and agree that Your
employment with the Company terminated effective as of June 30, 2018 (the
“Separation Date”).


2.          Separation Payment.  Provided that You satisfy the conditions of
this Agreement, including the return of all Company property, the Company shall,
on the first business day that is at least eight (8) days after You return an
executed version of this Agreement to the Company’s Vice President, Human
Resources Department, at 250 Williams Street, Suite E-100, Atlanta, Georgia,
30303, inform its Accounting department to pay You the sum of Two Hundred
Seventy-Five Thousand Dollars ($275,000.00), minus all applicable withholdings,
including taxes and Social Security (the “Separation Payment”),  to be paid
bi-weekly in equal installments of Ten Thousand Five Hundred Seventy Six Dollars
and Ninety-Two Cents ($10,576.92) payable over a twelve (12) month period (26
pay periods), in accordance with INAP’s normal payroll schedule. These payments
will begin with the first normally scheduled payroll date following the date in
which this Agreement has been executed and delivered to INAP and has become
irrevocable.


3.          Benefits Continuation.  The Company has agreed to pay for your COBRA
coverage for the 12-month severance period.  You will receive information about
your rights to continue your participation in the Company’s applicable insurance
plans directly from the COBRA vendor.


Because You are no longer employed, Your rights to any particular employee
benefit shall be governed by applicable law and the terms and provisions of the
Company’s various employee benefit plans and arrangements. You acknowledge that
the Separation Date shall be the date used in determining benefits under all
Company employee benefit plans. Notwithstanding anything to the contrary set
forth above, if You materially breach this Agreement You acknowledge and agree
that: (a) You shall return to the Company ninety-five percent (95%) of the
Separation Payment within ten (10) calendar days after receiving notice from the
Company of Your material breach, as such amount is not deemed earned absent Your
full compliance with this Agreement; and (b) the remaining five percent (5%) of
the Separation Payment shall constitute full and complete consideration
sufficient to support enforcement of this Agreement against You, including, but
not limited to, enforcement of Your release of claims set forth below.


4.          Release.  In exchange for the consideration set forth above, You
release and discharge the Company1 from any and all claims or liability, whether
known or unknown, arising out of any event, act or omission occurring on or
before the day You sign this Agreement, including, but not limited to, claims to
damages for pain and suffering and emotional harm arising out of any promise,
agreement, contract, or common law, claims arising out of Your employment or the
cessation of Your employment, claims arising out of the Employment Agreement,
claims arising out of the Employment Retirement Income Security Act of 1974
(ERISA), 29 U.S.C. §§ 1001-1461, claims for breach of contract, express or
implied, or breach of the covenant of good faith and fair dealing, express or
implied, tort, defamation, misrepresentation, fraud, negligent or intentional
infliction of emotional distress, or negligence, negligent hiring, negligent
retention, negligent supervision, negligent training, employment discrimination,
retaliation, or harassment, as well as any other statutory or common law claims,
at law or in equity, recognized under any federal, state, or local law,
including, but not limited to, federal and state wage and hour laws, federal and
state whistleblower laws, New Jersey Civil Rights Act, Title VII of the Civil
Rights Act of 1964, the Equal Pay Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, the Employment Retirement Income Security Act, the
Fair Labor Standards Act, the Age Discrimination in Employment Act, OSHA, the
New Jersey Law Against Discrimination, New Jersey Family Leave Act, the New
Jersey Paid Family Leave Act, New Jersey Worker Freedom from Employer
Intimidation Act, The Millville Dallas Airmotive Plant Job Loss Notification Act
(“NJ Warn”), and the Conscientious Employee Protection Act, as each may be
amended from time to time.  You also release any claims for unpaid back pay,
sick pay, vacation pay, expenses, bonuses, claims arising out of or relating to
equity or other ownership interest in the Company, claims to commissions,
attorneys’ fees or any other compensation.  You agree that You are not entitled
to any additional payment or benefits from the Company, except as set forth in
this Agreement. You further agree that You have suffered no harassment,
retaliation, employment discrimination or work-related injury or illness.  You
further acknowledge and represent that You (i) have been fully paid (including,
but not limited to, any overtime to which You are entitled, if any) for hours
You worked for the Company, and (ii) do not claim that the Company violated or
denied Your rights under the Fair Labor Standards Act.  Notwithstanding the
foregoing, the release of claims set forth in this Section: (i) does not waive
Your right to receive benefits under the Company’s 401(k) or pension plans, if
any, that either (a) have accrued or vested prior to the Effective Date, or (b)
are intended, under the terms of such plans, to survive Your separation from the
Company; and (ii) shall not prohibit You from filing a charge or complaint with,
communicating with, or cooperating with any investigation by, the Equal
Employment Opportunity Commission or any other government agency.  However, You
agree that You will not accept any monetary recovery or other benefits as a
result of any such charge or complaint filed against the Company.


--------------------------------------------------------------------------------

1 For purposes of Sections 3, 4, 5 and 6 of this Agreement, the term “Company”
includes the Company, the Company’s parents, subsidiaries, affiliates and all
related companies, as well as each of their respective current and former
officers, directors, shareholders, employees, agents and any other
representatives, any employee benefits plan of the Company, and any fiduciary of
those plans.
 
RD
Initials
- 1 -
 

--------------------------------------------------------------------------------



5.          ADEA/OWBPA Waiver.  By agreeing to this provision, You release and
waive any right or claim against the Company1 arising out of Your employment or
the termination of Your employment with the Company under the Age Discrimination
in Employment Act, as amended, 29 U.S.C. § 621 et seq. (“ADEA”) and the Older
Workers Benefit Protection Act, 29 U.S.C. § 621 et seq. (“OWBPA”) (such release
and waiver referred to as the “Waiver”).  You understand and agree that, (a)
this Agreement is written in a manner that You understand; (b) You do not
release or waive rights or claims that may arise after You sign this Agreement;
(c) You waive rights and claims You may have had under the OWBPA and the ADEA,
but only in exchange for payments and/or benefits in addition to anything of
value to which You are already entitled; (d) You are advised to consult with an
attorney before signing this Agreement; (e) You have twenty-one (21) calendar
days (the “Offer Period”) from receipt of this Agreement to consider whether to
sign it.  If You sign before the end of the Offer Period, You acknowledge that
Your decision to do so was knowing, voluntary and not induced by fraud,
misrepresentation or a threat to withdraw, alter or provide different terms
prior to the expiration of the Offer Period. You agree that changes or revisions
to this Agreement, whether material or immaterial, do not restart the running of
the Offer Period; (f) You have seven (7) calendar days after signing this
Agreement to revoke this Agreement (the “Revocation Period”). If you revoke, the
Agreement shall not be effective or enforceable and You shall not be entitled to
the consideration set forth in this Agreement. To be effective, the revocation
must be in writing and received by the Company’s Vice President, Human Resources
Department, at 250 Williams Street, Suite E-100, Atlanta, Georgia, 30303, prior
to expiration of the Revocation Period; and (g) this Waiver shall not become
effective or enforceable until the Revocation Period has expired.


6.          No Admission of Liability.  This Agreement is not an admission of
liability by the Company.1 The Company denies any liability whatsoever. The
Company enters into this Agreement to reach a mutual agreement concerning Your
separation from the Company.


7.          Non-Disparagement/Future Employment. You shall not make any
disparaging or defamatory statements, whether written or oral, regarding the
Company;1 provided, however, that nothing in this Section shall prohibit You
from making truthful oral or written statements (a) in the exercise of Your
rights under federal, state, or local law (including, but not limited to,
Section 7 of the National Labor Relations Act or in acting as or cooperating
with a whistleblower), (b) in connection with Your cooperation in a government
or administrative investigation, or (c) to reveal alleged criminal wrongdoing to
law enforcement.  You agree that the Company has no obligation to consider You
for employment should You apply in the future.  Section 6 is a material
provision of the Agreement.
 
RD
Initials
- 2 -
 

--------------------------------------------------------------------------------

8.          Restrictive Covenants.  You acknowledge and agree that (i) You have
had access to Confidential Information, Trade Secrets and information concerning
employees, Customers and Prospective Customers of the Company, (ii) the Trade
Secrets and Confidential Information, and the relationship between the Company
and each of its employees, Customers and Prospective Customers are valuable
assets of the Company which may not be converted to Your own use, (iii) the
names of Customers and Prospective Customers are considered Confidential
Information of the Business which constitutes valuable, special and unique
property of the Company, (iv) Customer and Prospective Customer lists, and
Customer and Prospective Customer information, which have been compiled by the
Company represent a material investment of the Company’s time and money, and (v)
the restrictions contained in this Section are reasonable and necessary to
protect the legitimate business interests of the Company, and they shall not
impair or infringe upon Your right to work or earn a living.


a.     Trade Secrets and Confidential Information.  You shall not: (i) use,
disclose, reverse engineer, divulge, sell, exchange, furnish, give away or
transfer in any way the Trade Secrets or the Confidential Information
(including, without limitation, personal information concerning owners and
members of the Company) for any purpose other than the Company’s business,
except as authorized in writing by the Company; (ii) retain Trade Secrets or
Confidential Information, including any copies existing in any form (including
electronic form) which are in Your possession or control, and/or (iii) destroy,
delete or alter the Trade Secrets or Confidential Information without the
Company’s prior written consent. The obligations under this subsection shall:
(1) with regard to the Trade Secrets, remain in effect as long as the
information constitutes a trade secret under applicable law; and (2) with regard
to the Confidential Information, remain in effect for so long as such
information constitutes Confidential Information as defined in this Agreement.
The confidentiality, property and proprietary rights protections available in
this Agreement are in addition to, and not exclusive of, any and all other
rights to which the Company is entitled under federal and state law, including,
but not limited to, rights provided under copyright laws, trade secret and
confidential information laws, and laws concerning fiduciary duties. 
Notwithstanding the foregoing, nothing in this Agreement shall prohibit You from
(I) exercising Your rights under federal, state, or local law (including, but
not limited to, Section 7 of the National Labor Relations Act or in acting as or
cooperating with a whistleblower), (II) cooperating in a government or
administrative investigation, or (III) revealing alleged criminal wrongdoing to
law enforcement.


b.    Non-Recruit of Employees.  During the Restricted Period, You shall not,
directly or indirectly, solicit, recruit or induce any Employee to: (i)
terminate his or her employment relationship with the Company, or (ii) work for
any other person or entity engaged in the Business. The restrictions set forth
in this subsection shall apply only to Employees (1) with whom You had Material
Interaction, or (2) You, directly or indirectly, supervised.


c.     Non-Solicitation of Customers.  During the Restricted Period, You shall
not, directly or indirectly, solicit any Customer of the Company for the purpose
of selling or providing any products or services competitive with the Business. 
The restrictions set forth in this subsection shall apply only to those
Customers: (i) with whom or which You dealt on behalf of the Company, (ii) whose
dealings with the Company were coordinated or supervised by You, (iii) about
whom You obtained Confidential Information in the ordinary course of business as
a result of Your association with the Company, or (iv) who receive products or
services authorized by the Company, the sale or provision of which results or
resulted in compensation, commissions or earnings for You within two (2) years
prior to the date of Your termination.


d.    Non-Solicitation of Prospective Customers.  During the Restricted Period,
You shall not, directly or indirectly, solicit any Prospective Customer of the
Company for the purpose of selling or providing any products or services
competitive with the Business. The restrictions set forth in this subsection
shall apply only to those Prospective Customers: (i) with whom or which You
dealt on behalf of the Company, (ii) whose dealings with the Company were
coordinated or supervised by You, or (iii) about whom You obtained Confidential
Information in the ordinary course of business as a result of Your association
with the Company.


e.     Non-Competition.  During the Restricted Period, You shall not, on Your
own behalf or on behalf of any person or entity, engage in the Business within
the Territory. For purposes of this subsection, the term “engage in the
Business” shall include: (i) performing or participating in any of the same or
substantially similar activities which You performed or in which You
participated, in whole or in part, for or on behalf of the Company; (ii)
performing activities or services about which You obtained Confidential
Information or Trade Secrets as a result of Your association with the Company;
and/or (iii) interfering with or negatively impacting the business relationship
between the Company and a Customer, Prospective Customer or any other third
party about whom You obtained Confidential Information or Trade Secrets as a
result of Your association with the Company. For purposes of this subsection,
“Territory” means within each of the following discrete, severable, geographic
areas:
 
RD
Initials
- 3 -
 

--------------------------------------------------------------------------------

i.           any state in which You performed services for or on behalf of the
Company during the last two (2) years of Your employment with the Company (or
during Your employment if employed less than two (2) years); and


ii.          the states of Alabama, Alaska, Arizona, Arkansas, California,
Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Idaho, Illinois,
Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts,
Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New
Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio,
Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, South Dakota,
Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin
and Wyoming, as well as the District of Columbia); and


iii.         the counties of Hudson, Bergen, Essex, Union; and


iv.         the city of Secaucus, New Jersey; and


v.          a fifteen (15) air mile radius of the Company’s offices located at 1
Enterprise Ave N., Secaucus, NJ 07094.


f.      Definitions.  For purposes of this Section 7 only, capitalized terms
shall be defined as follows:


i.           “Business” means: (1) those activities, products and services that
are the same as or similar to the activities conducted and products and services
offered and/or provided by the Company within two (2) years prior to termination
of Your employment with the Company, and (2) the business of providing
information technology (IT) infrastructure services that enable businesses to
securely store, host, access and deliver their online applications and media
content through the Internet. Such services include, but are not limited to: (A)
Internet connectivity, (B) colocation services, (C) hosting services, (D) CDN
services and (E) “Cloud” computing services.


ii.          “Confidential Information” means: (1) information of the Company,
to the extent not considered a Trade Secret under applicable law, that: (A)
relates to the business of the Company, (B) was disclosed to You or of which You
became aware of as a consequence of Your relationship with the Company, (D)
possesses an element of value to the Company, and (D) is not generally known to
the Company’s competitors, and (2) information of any third party provided to
the Company which the Company is obligated to treat as confidential, including,
but not limited to, information provided to the Company by its licensors,
suppliers or customers.  Confidential Information includes, but is not limited
to: (I) methods of operation, (II) price lists, (III) financial information and
projections, (IV) personnel data, (V) future business plans, (VI) the
composition, description, schematic or design of products, future products or
equipment of the Company or any third party, (VII) advertising or marketing
plans, (VIII) information regarding independent contractors, employees, clients,
licensors, suppliers, Customers, Prospective Customers or any third party,
including, but not limited to, the names of Customers and Prospective Customers,
Customer and Prospective Customer lists compiled by the Company, and Customer
and Prospective Customer information compiled by the Company, and (IX) personal
information concerning owners and members of the Company.  Confidential
Information shall not include any information that: (x) is or becomes generally
available to the public other than as a result of an unauthorized disclosure,
(y) has been independently developed and disclosed by others without violating
this Agreement or the legal rights of any party, or (z) otherwise enters the
public domain through lawful means.


iii.         “Customer” means any person or entity to which the Company has sold
its products or services.
 
RD
Initials
- 4 -
 

--------------------------------------------------------------------------------

iv.         “Employee” means any person who: (1) is employed by the Company at
the time of Your employment with the Company ends, or (2) was employed by the
Company during the last year of Your employment with the Company.


v.          “Material Interaction” means any interaction with an Employee which
relates or related, directly or indirectly, to the performance of Your or the
Employee’s duties for the Company.


vi.         “Prospective Customer” means any person or entity to which the
Company has solicited to purchase the Company’s products or services.


vii.        “Restricted Period” means six (6) months after Your employment with
the Company ends.


viii.       “Trade Secrets” means information of the Company, and its licensors,
suppliers, clients and customers, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, a list of actual customers, clients,
licensors or suppliers, or a list of potential customers, clients, licensors or
suppliers which is not commonly known by or available to the public and which
information (1) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and (2)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.


g.     Injunctive Relief.  If You breach any of the restrictions set forth in
this Section 7, You agree that: (i) the Company would suffer irreparable harm;
(ii) it would be difficult to determine damages, and money damages alone would
be an inadequate remedy for the injuries suffered by the Company; and (iii) if
the Company seeks injunctive relief to enforce this Agreement, You shall waive
and shall not (1) assert any defense that the Company has an adequate remedy at
law with respect to the breach, (2) require that the Company submit proof of the
economic value of any Trade Secret or Confidential Information, or (3) require
the Company to post a bond or any other security. Nothing contained in this
Agreement shall limit the Company’s right to any other remedies at law or in
equity.  If You breach any of the covenants contained in this Agreement,
specifically Section 7, then the period of time during which the Your business
activities are restricted under the terms of this Agreement shall be extended by
a period of time equal to the period during which You are in breach of any of
such covenants.   If any Court should determine that any one or more of the
restrictions contained in this Agreement are unreasonable in scope, time, or
geography, it is the intent of the Parties that the Court should enforce such
restrictions to the full extent permitted by law.  Moreover, if any restriction
should be voided or held unenforceable, it is intended that such provision be
severable and the remainder of the provisions and the Agreement should survive
and be fully enforceable.


h.     Independent Enforcement.  Each of the covenants set forth in this Section
7 of this Agreement shall be construed as an agreement independent of (i) each
of the other covenants set forth in Section 7, (ii) any other agreements, or
(iii) any other provision in this Agreement, and the existence of any claim or
cause of action by You against the Company, whether predicated on this Agreement
or otherwise, regardless of who was at fault and regardless of any claims that
either You or the Company may have against the other, shall not constitute a
defense to the enforcement by the Company of any of the covenants set forth in
Section 7 above. The Company shall not be barred from enforcing any of the
covenants set forth in Section 7 above by reason of any breach of (y) any other
part of this Agreement, or (z) any other agreement with You.  Section 7 and its
subparts are a material provision of the Agreement.


9.          Confidentiality.  You acknowledge and agree that neither You nor
anyone acting on Your behalf has made or will make any disclosures concerning
the existence or terms of this Agreement to any person or entity, including, but
not limited to, any representative of the media, Internet web page, social
networking site, “blog” or “chat room,” judicial or administrative agency or
body, business entity or association, except: (a) Your spouse; (b) Your
attorneys, accountants or financial advisors; or (c) any court or government
agency pursuant to an official request by such government agency, court order or
legally enforceable subpoena. If You are contacted, served or learn that You
will be served with a subpoena to compel Your testimony or the production of
documents concerning this Agreement or Your employment with the Company, You
agree to immediately notify the Company’s Vice President, Human Resources
Department, by telephone and as soon as possible thereafter in writing. If You
disclose the existence or terms of this Agreement pursuant to sub-clauses (a) or
(b) of this paragraph, You shall inform such person or entity (i) of this
confidentiality provision, and (ii) to maintain the same level of
confidentiality required by this provision.  Any breach of this provision by
such person or entity shall be considered a breach by You. You may not use this
Agreement as evidence, except in a proceeding in which a breach of this
Agreement is alleged.  Notwithstanding the foregoing, nothing in this Agreement
shall prohibit You from (I) exercising Your rights under federal, state, or
local law (including, but not limited to, Section 7 of the National Labor
Relations Act or in acting as or cooperating with a whistleblower), (II)
cooperating in a government or administrative investigation, or (III) revealing
alleged criminal wrongdoing to law enforcement. Section 8 is a material
provision of the Agreement.
 
RD
Initials
- 5 -
 

--------------------------------------------------------------------------------

10.        Return of Company Property. You shall immediately return to the
Company all of the Company’s property, including, but not limited to, computers,
computer equipment, office equipment, mobile phone, personal digital assistant
(PDA), keys, passcards, credit cards, confidential or proprietary lists
(including, but not limited to, customer, supplier, licensor and client lists),
rolodexes, tapes, software, computer files, marketing and sales materials and
any other property, record, document or piece of equipment belonging to the
Company. You shall not (a) retain any copies of the Company’s property,
including any copies existing in electronic form, which are in Your possession,
custody or control, or (b) destroy, delete or alter any Company property,
including, but not limited to, any files stored electronically, without the
Company’s prior written consent. The obligations contained in this Section shall
also apply to any property which belongs to a third party, including, but not
limited to, (i) any entity which is affiliated or related to the Company, or
(ii) the Company’s customers, licensors or suppliers.  Section 9 is a material
provision of the Agreement.


11.        Prohibited Post-Employment Activities.  You acknowledge and agree
that, effective as of the Separation Date: (a) You removed any reference to the
Company as Your current employer from any source You control, either directly or
indirectly, including, but not limited to, any Social Media such as LinkedIn,
Facebook, Google+, Twitter and/or Instagram, and (b) You are not permitted to
represent Yourself as currently being employed by the Company to any person or
entity, including, but not limited to, on any Social Media. For purposes of this
Section, “Social Media” means any form of electronic communication (such as Web
sites for social networking and micro blogging) through which users create
online communities to share information, ideas, personal messages and other
content, such as videos.  Section 10 is a material provision of the Agreement.


12.        Attorneys’ Fees.  In the event of litigation relating to this
Agreement other than a challenge to the ADEA/OWBPA Waiver set forth in Section 4
above, the Company shall, if it is the prevailing party, be entitled to recover
attorneys’ fees and costs of litigation, in addition to all other remedies
available at law or in equity.


13.        Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties.  This Agreement supersedes any prior communications,
agreements or understandings, whether oral or written, between the Parties
arising out of or relating to Your employment and the termination of that
employment. The covenants set forth in Section 7 of this Agreement supersede any
previous restrictive covenants entered into by the Parties. Other than the terms
of this Agreement, no other representation, promise or agreement has been made
with You to cause You to sign this Agreement.


14.        Governing Law/Consent to Jurisdiction.  The laws of the State of New
Jersey shall govern this Agreement.  If New Jersey’s conflict of law rules would
apply another state’s laws, the Parties agree that New Jersey law shall still
govern.  You agree that any claim arising out of or relating to this Agreement
shall be brought in a state or federal court of competent jurisdiction in New
Jersey.  You consent to the personal jurisdiction of the state and/or federal
courts located in New Jersey.  You waive (i) any objection to jurisdiction or
venue, or (ii) any defense claiming lack of jurisdiction or improper venue, in
any action brought in such courts.
 
RD
Initials
- 6 -
 

--------------------------------------------------------------------------------

15.        Voluntary Agreement.  You acknowledge the validity of this Agreement
and represent that You have the legal capacity to enter into this Agreement. You
acknowledge and agree You have carefully read the Agreement, know and understand
the terms and conditions, including its final and binding effect, and sign it
voluntarily.


16.        Execution.  This Agreement may be executed in one or more
counterparts, including, but not limited to, facsimiles and scanned images. Each
counterpart shall for all purposes be deemed to be an original, and each
counterpart shall constitute this Agreement.


If the terms set forth in this Agreement are acceptable, please initial each
page, sign below and return the signed original to the Vice President, Human
Resources Department, on or before the 21st day after You receive this
Agreement.  If the Company does not receive a signed original on or before the
21st day after You receive this Agreement, then this offer is revoked and You
shall not be entitled to the consideration set forth in this Agreement.


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Effective Date.


Internap Corporation
Robert Dennerlein
         
/s/ Robert Dennerlein
 
By: /s/ John Filipowicz
     
Date:  June 11, 2018
 
Its: Chief Administrative Officer
         
Date:  June 11, 2018
   

 
 
RD
Initials
- 7 -
 

--------------------------------------------------------------------------------